NOTICE
This Order was filed under
                                    2022 IL App (4th) 210641-U                     FILED
Supreme Court Rule 23 and is                                                      June 23, 2022
not precedent except in the                NO. 4-21-0641                          Carla Bender
limited circumstances allowed                                                 4th District Appellate
under Rule 23(e)(1).               IN THE APPELLATE COURT                           Court, IL

                                            OF ILLINOIS

                                        FOURTH DISTRICT

 THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
            Plaintiff-Appellee,                               )      Circuit Court of
            v.                                                )      Macon County
 ROBERT A. TULL,                                              )      No. 21CF223
            Defendant-Appellant.                              )
                                                              )      Honorable
                                                              )      Erick F. Hubbard,
                                                              )      Judge Presiding.


                  JUSTICE TURNER delivered the judgment of the court.
                  Justices Cavanagh and Steigmann concurred in the judgment.

                                              ORDER

 ¶1       Held: The Office of the State Appellate Defender’s motion to withdraw as counsel on
                appeal pursuant to Anders v. California, 386 U.S. 738 (1967), is allowed, and
                defendant’s conviction and sentence are affirmed.

 ¶2               In August 2021, a jury found defendant Robert A. Tull guilty of unlawful

 possession of a weapon by a felon (720 ILCS 5/24-1.1(a) (West 2020)). On September 30, 2021,

 the trial court sentenced defendant to two years in the Illinois Department of Corrections to be

 followed by one year of mandatory supervised release. This appeal followed.

 ¶3               The Office of the State Appellate Defender (OSAD) filed a motion for leave to

 withdraw as defendant’s counsel on appeal pursuant to Anders v. California, 386 U.S. 738

 (1967), arguing any request for review in this case is meritless. This court notified defendant of

 OSAD’s motion to withdraw and granted defendant leave to file a response to OSAD’s motion
by April 29, 2022. Defendant did not file a response. We grant OSAD’s motion to withdraw as

counsel on appeal and affirm defendant’s conviction and sentence.

¶3                                      I. BACKGROUND

¶4             On February 23, 2021, the State charged defendant by information with unlawful

possession of a weapon by a felon (720 ILCS 5/24-1.1(a) (West 2020)). Defendant’s jury trial

was held in August 2021. The State introduced evidence of defendant’s April 2019 felony

conviction in Macon County case No. 16-CF-96. Detective Jeffrey Hockaday of the Decatur

Police Department testified he was contacted by Detective Timothy Wittmer on July 7, 2020,

about the execution of a search warrant at 993 East North Street in Decatur. Hockaday

participated in the execution of the warrant and went inside the residence. In the upstairs north

bedroom, the police located a .22-caliber long rifle leaning against a cabinet. Inside the cabinet,

the police found random rounds of ammunition. The State introduced the rifle into evidence.

¶5             On cross-examination, Detective Hockaday testified defendant was not at the

house when the search warrant was executed. To Hockaday’s knowledge, the rifle was not

submitted for fingerprint testing.

¶6             Detective Timothy Wittmer of the Decatur Police Department also testified for

the State. In June and July of 2020, he was investigating this residence for possible illegal

activity. He obtained a search warrant for the residence and worked with Detective Hockaday on

its execution. The police found the rifle at issue in this case during the search. Detective

Wittmer was then able to determine defendant was the likely owner of the firearm. On August

27, 2020, Detective Wittmer conducted a recorded interview with defendant at the Decatur

Police Department headquarters.

¶7             A recording of the interview was played for the jury. Defendant said he found the




                                                -2-
gun inside a wall. He also stated he had padlocked the bedroom where the police found the rifle.

¶8             On cross-examination, Detective Wittmer testified defendant was not the target of

his investigation and the search warrant was based on the behavior of other people.

¶9             Defendant testified he was convicted of a felony in 2019. He resided at 993 East

North Street in Decatur with his fiancée, Nicole Pierce. On June 26, 2020, he returned home a

little after midnight. His fiancée, who had been taking the plaster off the walls at their residence

so the walls could be insulated and drywalled, found a rifle inside the wall. Pierce did not know

if the gun was real. Defendant wiped the gun off to see if it was real, placed it by a cabinet, and

went to bed. Defendant left home the next day for work and did not return until July 12, 2020.

When he returned home, the rifle had already been removed from the house by the police.

¶ 10           According to defendant, he told his fiancée to message their landlord and give

him the rifle. Defendant found out later the landlord had gone on vacation. Defendant testified

he had no intention of keeping the rifle and did not want the rifle in his residence. The

ammunition found in the drawer in the bedroom had belonged to his father who had just passed

away. Before his criminal trouble in 2019, defendant had a Firearm Owner’s Identification

(FOID) card and three guns. He got rid of those guns after his felony conviction.

¶ 11           On cross-examination, defendant admitted the rifle was found in the bedroom of

his residence. He also admitted padlocking the bedroom door to keep people out of the bedroom.

Defendant indicated he was going to be gone for two weeks and did not want his son or his

“son’s crazy friends” getting into the bedroom and messing with his or his fiancée’s personal

property.

¶ 12           The jury found defendant guilty of unlawful possession of a weapon by a felon.

¶ 13           On August 31, 2021, defendant filed a motion for judgment notwithstanding the




                                                -3-
verdict, arguing the jury’s verdict was not supported by the evidence. The trial court denied the

motion.

¶ 14           On September 30, 2021, the trial court sentenced defendant to two years in prison

with one year of mandatory supervised release.

¶ 15           On October 22, 2021, the trial court directed the clerk to file a notice of appeal on

defendant’s behalf and appointed OSAD to represent defendant on appeal. On March 11, 2022,

OSAD filed a motion for leave to withdraw as counsel on appeal pursuant to Anders, 386 U.S. at

738. This court granted defendant leave to file a response to OSAD’s motion on or before April

29, 2022. Defendant did not file a response.

¶ 16                                      II. ANALYSIS

¶ 17           OSAD noted it considered several potential issues to raise on appeal prior to filing

its motion to withdraw, including the following: (1) whether the trial court’s Illinois Supreme

Court Rule 431(b) (eff. July 1, 2012) admonishments gave rise to first-prong plain error;

(2) whether defendant was proven guilty beyond a reasonable doubt; and (3) whether the trial

court abused its discretion in sentencing defendant. Based on our examination of the record, we

conclude, as has OSAD, that an appeal in this case would be meritless.

¶ 18                              A. Rule 431(b) Admonishments

¶ 19           For purposes of ensuring a defendant receives a fair trial by an impartial jury, the

trial court is required pursuant to Rule 431(b) to ask all potential jurors if they understand and

accept the following principles: (1) the defendant is presumed innocent until proven guilty;

(2) the State bears the burden of proving the defendant guilty beyond a reasonable doubt; (3) the

defendant is not required to present any evidence on his own behalf; and (4) the defendant’s

decision not to testify cannot be held against him. OSAD notes the trial court in this case read all




                                                -4-
four principles to the potential jurors and asked each potential juror whether he or she understood

and accepted the principles. Each juror answered “yes” when asked. According to OSAD, the

process used by the trial court was deemed proper by our supreme court in People v. Birge, 2021

IL 125644, ¶¶ 27-42, 182 N.E.3d 608. We agree the process used by the trial court was proper

and any argument to the contrary would be meritless.

¶ 20                                B. Sufficiency of Evidence

¶ 21           When considering a defendant’s challenge to the sufficiency of the evidence to

convict, we will not disturb the fact finder’s decision if any rational trier of fact could have found

the State proved the essential elements of the crime beyond a reasonable doubt when the

evidence is viewed in a light most favorable to the State. People v. Wheeler, 226 Ill. 2d 92, 114,

871 N.E.2d 728, 740 (2007). The State was required to prove beyond a reasonable doubt

defendant knowingly possessed a firearm and had a prior felony conviction for defendant to be

convicted of unlawful possession of a firearm by a felon (720 ILCS 5/24-1.1(a) (West 2020)).

“ ‘Knowing possession’ can be either actual or constructive.” People v. Davis, 2017 IL App

(1st) 142263, ¶ 39, 93 N.E.3d 519. To establish defendant had constructive possession of the

firearm, the State had to prove defendant had knowledge of the firearm’s presence and exercised

immediate and exclusive control over the area where it was found. Davis, 2017 IL App (1st)

142263, ¶ 39. To establish control, the State can present evidence the defendant has the

capability and intent to maintain control and dominion over the weapon in question, even if the

defendant lacks personal present dominion over the item. Davis, 2017 IL App (1st) 142263,

¶ 39.

¶ 22           In this case, the State presented evidence defendant had a prior felony conviction.

The State also presented evidence the police found a .22-caliber rifle leaning against a cabinet in




                                                -5-
the upstairs, north bedroom of defendant’s residence. The police also found a variety of

ammunition in the top drawer of the same cabinet. Defendant testified his fiancée found the rifle

in the wall while removing plaster. Regardless, defendant admitted he was aware the rifle was in

the bedroom, and he padlocked the room to keep others from going into the room. A rational

trier of fact could have concluded defendant was in immediate and exclusive control over the

rifle. Viewing the evidence in a light most favorable to the State, we agree with OSAD an

argument regarding the sufficiency of the evidence to convict would be meritless.

¶ 23                                        C. Sentence

¶ 24           The trial court possesses wide latitude in both determining and weighing factors

in mitigation and aggravation when imposing a sentence, and the reviewing court gives the trial

court’s ruling great weight and deference. People v. Solis, 2019 IL App (4th) 170084, ¶ 23, 138

N.E.3d 247. While the legislature prescribes possible sentences, a trial judge is given great

discretion to determine an appropriate sentence within the limits set by the legislature. People v.

Fern, 189 Ill. 2d 48, 53, 723 N.E.2d 207, 209 (1999).

¶ 25           The sentencing range for unlawful possession of a weapon by a felon is 2 to 10

years without the possibility of parole. 720 ILCS 5/24-1.1(e) (West 2020); 730 ILCS

5/5-5-3(c)(2)(F-5) (West 2020). The trial court sentenced defendant to the minimum sentence.

As a result, we again agree with OSAD an argument the trial court abused its discretion in

sentencing defendant would be meritless.

¶ 26                                    III. CONCLUSION

¶ 27           For the reasons stated, we grant OSAD’s motion to withdraw as counsel on appeal

and affirm the defendant’s conviction in this case.

¶ 28           Affirmed.




                                                -6-